09/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0554


                                        DA 19-0554
                                                                           t3
 STATE OF MONTANA,
                                                            sEp 29 71
              Plaintiff and Appellee,                       •1111,4
                                                                    ,11
                                                                     Spreme.
                                                                      u
                                                                                Court
                                                         Clerk of             n
                                                                       .7- 7,

       v.                                                                 ORDER

 THOMAS JOSEPH SCHIFFERNS,

              Defendant and Appellant.



       Counsel for the Appellant Thomas Joseph Schifferns filed a motion and brief asking
to be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Schifferns was granted time to file a
response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal rnerit that
could be raised in Schifferns' appeal in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Schifferns personally.
      DATED this            day of Septernber, 2020.




                                                                   Chief Justice